DETAILED ACTION

Response to Amendment
Amendments, filed on December 17, 2021, have been entered in the above-identified application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Request for Continued Examination
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021 has been entered.
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 8, 11 and 13 – 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 4 and 7 of U.S. Patent No. 10,930,418 B2 (Lee et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because Lee et al. claims substantially the same invention as in the present Application.
While the present application and the Lee et al. patent do not share a common assignee, they do share a common inventor.  Per MPEP Chart II-A: 
    PNG
    media_image1.png
    507
    711
    media_image1.png
    Greyscale
, a double patenting rejection and rejection under 102(a)(2) is appropriate.
Regarding claim 1, Lee et al. claims a magnetic field shielding unit for wireless power transmission (claim 1) comprising; a magnetic field shielding layer including a ferrite containing magnesium oxide (MgO) (ibid), wherein the ferrite containing magnesium oxide has a real part (u') of ibid), wherein number of ferrite fragments having at least one side having a curved shape, which is not a straight line, is 45% or more of a total number of the ferrite fragments (claim 4), and wherein the ferrite fragments include 30 % or more ferrite fragments having a shape ratio of 8.0 or less according to the following Equation 2 (claim 7).
	Lee et al. fails to explicitly claim the average thickness of the magnetic field shielding layer is 30 um to 1 cm.
However the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the thickness of the magnetic field shielding layer through routine experimentation, especially given the knowledge in the art previously of record regarding the desire to utilize thickness values within the claimed range for substantially identical magnetic field shielding sheets.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, Lee et al. claims the same limitations (claim 2).
Regarding claim 3, Lee et al. claims the same limitations (claim 3).
Regarding claims 4 and 5, Lee et al. claims the same limitations (claims 1 and 5).
Regarding claims 6 and 7, Lee et al. claims composition limitations meeting the claimed limitations (at least claim 1).
Regarding claim 8, Lee et al. claims the same limitations (claim 1).
Regarding claim 11, Lee et al. claims the same limitations (claim 8).
Regarding claims 13 – 17, while Lee et al. does not claim the exact same apparatus limitations, Lee et al. does claim a security module possessing the added antenna unit.  The intended use of the antenna is not germane to the determination of patentability and it is well established (per the prior art already of record) that antennas can be used for wireless power transfer.  The added features of claims 14 – 17 are either intended use limitations with no patentable structure or conventional/nominal aspects of wireless power transmission modules.  These limitations are all deemed mere obvious variants of the claimed invention in the Lee et al. disclosure. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) During the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

Claims 1 – 8, 11 and 13 – 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (U.S. Patent No. 10,930,418 B2 and corresponding WO ‘972 and US ‘527  A1, noting the April 6, 2017 publication date of WO ‘972 and the Sept. 30, 2015 foreign priority date of these documents).
Regarding claim 1, Lee et al. discloses a magnetic field shielding unit for wireless power transmission (claim 1) comprising; a magnetic field shielding layer including a ferrite containing magnesium oxide (MgO) (ibid), wherein the ferrite containing magnesium oxide has a real part (u') of complex permeability of 650 or more at a frequency of 100 kHz (ibid), wherein number of ferrite fragments having at least one side having a curved shape, which is not a straight line, is 45% or more of a total number of the ferrite fragments (claim 4), and wherein the ferrite fragments include 30 % or more ferrite fragments having a shape ratio of 8.0 or less according to the following Equation 2 (claim 7).
examples).
Regarding claim 2, Lee et al. discloses the same limitations (claim 2).
Regarding claim 3, Lee et al. discloses the same limitations (claim 3).
Regarding claims 4 and 5, Lee et al. discloses the same limitations (claims 1 and 5).
Regarding claims 6 and 7, Lee et al. discloses composition limitations meeting the claimed limitations (at least claim 1).
Regarding claim 8, Lee et al. discloses the same limitations (claim 1).
Regarding claim 11, Lee et al. discloses the same limitations (claim 8).
Regarding claims 13 – 17, while Lee et al. does not disclose the exact same apparatus limitations, Lee et al. does disclose a security module possessing the added antenna unit.  The intended use of the antenna is not germane to the determination of patentability and it is well established (per the prior art already of record) that antennas can be used for wireless power transfer.  The added features of claims 14 – 17 are either intended use limitations with no patentable structure or conventional/nominal aspects of wireless power transmission modules.  These limitations are all deemed mere obvious variants of the disclosed invention in the Lee et al. disclosure. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the only prior art is applicants’ own work (common inventor).  Submission of a terminal disclaimer and means to obviate the reference under 35 102(b)(2) would appear to place the application into condition for allowance.


Response to Arguments
The rejection of claims under 35 U.S.C § 103(a) – Various references
The above noted rejection has been withdrawn because Applicants’ amendment(s) have set forth new limitations (e.g. the added limitations to claim 1) no longer anticipated, nor rendered obvious, by the above noted rejection.  The Examiner finds applicants’ arguments convincing and all prior rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
January 14, 2022